Order entered February 25, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00575-CV

      IN THE INTEREST OF B.N.L., H.T.L. AND A.K.L., CHILDREN

                 On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 429-56250-2017

                                    ORDER

      Before the Court is appellee’s February 23, 2021 third motion to extend time

to file his brief. Appellee explains the extension is necessary as a result of the

winter storms.

      We GRANT the motion and ORDER the brief be filed no later than March

31, 2021. We caution appellee that further extensions will not be granted absent

exigent circumstances.

                                            /s/   CRAIG SMITH
                                                  JUSTICE